Order entered May 8, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01591-CR

                          CHARLES LEE GALLAMORE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Collin County, Texas
                            Trial Court Cause No. 001-85499-2013

                                             ORDER
       The clerk’s record has been filed in this appeal, but the reporter’s record has not been

filed. The court reporter filed a letter stating that appellant, who was represented by retained

counsel at trial, but is pursuing the appeal pro se, did not request or pay for the reporter’s record.

Appellant filed a pro se brief that does not comply with Texas Rule of Appellate Procedure 38.1.

At the beginning of the brief, appellant states that he cannot afford the reporter’s record.

       In light of this information, we ORDER the trial court to make findings of fact regarding

whether appellant has been deprived of the reporter’s record because of indigence or for any

other reason.

      The trial court shall first determine whether appellant is indigent and entitled to proceed
       without payment of costs for the reporter’s record. If appellant is entitled to proceed
       without payment of costs, the trial court shall make a finding to that effect. Moreover, if
        appellant is indigent, the trial court is ORDERED to take such measures as may be
        necessary to assure effective representation, which may include appointment of new
        counsel. If the trial court finds appellant is not indigent, it shall determine whether
        retained counsel has abandoned the appeal.

       The trial court shall next determine: (1) the name and address of each court reporter who
        recorded the proceedings in this cause; and (2) the earliest date by which the reporter’s
        record can be filed.

        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        The Court will defer any issues related to appellant’s pro se brief pending receipt of the

trial court’s findings.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.


                                                     /s/    ADA BROWN
                                                            JUSTICE